Mr. Justice Morris
delivered the opinion of the Court:
As already intimated, the grounds on which it is sought to sustain the writ are two: 1st. The alleged unconstitutionality of the Act of Congress of February 19, 1895 (28 Stat. 668), whereby the jurisdiction of justices of the peace was sought to be enlarged and regulated; and, 2d. The alleged irregularities that occurred in the proceedings before the justice of the peace.
1. With reference to the first ground, it is conceded by the appellants that, so far as this court is concerned, the question is no longer an open one and is concluded by the decision in the case of The Brightwood Railway Company v. O’Neal, 10 App. D. C. 205. They admit that they raise it only to preserve their rights in the event that the Supreme Court of the United States should be of a different opinion upon the question. In view of our decision in the case cited, we must regard this ground as untenable.
2. The second ground we must regard as equally untenable. So far as the statements contained in the petition of the appellants, respecting the alleged irregularities complained of by them, are in conflict with the statements in the return made by the justice of the peace, the latter, for the purpose of the present hearing, must necessarily be ac*357eepted as true. This return denies, as a matter of fact, the occurrence of any such irregularities, possibly excepting two, the refusal of the justice to direct the plaintiff to render a bill of particulars, and the fact that there was no joinder of issue before the empanneling of the jury. But it is not made apparent that there was any error of the justice in either of these two regards. A bill of particulars before a justice of the peace is somewhat unusual; and while it is proper that it should be demanded and rendered whenever the defendant is not sufficiently informed by the complaint what the cause of action is to which he is required to respond, yet it appears in the present case that the complaint was sufficiently definite (Garfield v. Paris, 96 U. S. 557); and it does not appear, and it is not even alleged, that the defendants in the cause were in any manner injured or hindered in their defence by the ruling of the justice or by the absence- of a more specific bill of particulars. Nor is the alleged failure of the parties to join issue before the summoning of the jury a good ground for interfering with the judgment rendered. There are no formal pleadings before a justice of the peace. When parties appear and announce themselves for trial, and a trial actually supervenes with verdict and judgment, such announcement must be regarded as the equivalent of a joinder of issue. Even in the courts of general jurisdiction, where there are regular pleadings, and where a joinder of issue is a technical necessity, the irregularity of its omission is cured by verdict and judgment. Labor v. Cooper, 7 Wall. 565.
Finding in the record no such irregularities as are alleged by the appellants, we deem it unnecessary to enter into a discussion of the question, whether such irregularities, if they were shown to exist, could properly be inquired into by means of the writ of certiorari. We need not, therefore, consider here the very learned and elaborate opinion of Mr. Justice Cox, in the case of Adriaans v. Johnson, 24 Wash. Law Rep. 581, cited by the appellants, wherein, at the special *358term of the Supreme Court of the District, he discussed at considerable length the question of the functions of the writ in this District as addressed to justices of the peace for the purpose of reviewing and correcting errors committed by them. It is proper, however, to remark that the opinion in question was rendered by Mr. Justice Cox before the vexed question of the jurisdiction of the justices of the peace was brought forward in the cases already cited' of The Brightwood Railway Company v. O’Neal and Hof v. The Capital Traction Company. See, also, Clark v. Hendley, 8 App. D. C. 165.
Being of the opinion that the order of the court below quashing the writ of certiorari in the case was right, we must affirm that order, with costs. And it is so ordered.
The Chief Justice concurs in the conclusion here reached, while adhering to his opinion in the cases of The Brightwood Railway Company v. O’Neal and Hof v. The Capital Traction Company.